Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 1 of 8

                                    LINITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION

                                                  CASE NO.


 INDERIA SHIELDS,

           Plaintiff,

 V


 THE FRESH MARKET, INC.,

           Defendant.


                                         NOTICE OF' REMOVAL

           Defendant, THE FRESH MARKET, INC. (hereinafter "FRESH MARKET" or

 Defendant), files this Notice of Removal to remove the foregoing cause to the United States

 District Court for the Southern District of Florida, Fort Lauderdale Division, and respectfully

 shows this Court the following:

                        I.   STATEMENT OF THE GROUNDS FOR REMOVAL

           This Notice of Removal is based on diversity jurisdiction pursuant to 28 U.S.C. $ 1332 et

 seq.
                              II.   BASIS FOR DIVERSITY JURISDICTION

           1.      Plaintiff, Inderia Shields ("Plaintiff'), commenced this civil action in the   17th

 Judicial Circuit Court in and for Broward County, Florida styled INDERIA SHIELDS v. THE

 FRESH MARKET, CASE NO. CACE-I9-004157 (the "Action"). Attached hereto as Exhibit "1"

 is a copy of said Complaint.

           2.      FRESH MARKET was served with the Complaint on or about March 1, 2019. No

 other defendant exists or has been known to be served before said date or since. Attached hereto

 as part   of Exhibit " I " is the proof of service of th.e Complaint.
Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 2 of 8

          3.          While the Complaint is highly vague and ambiguous, this is an alleged personal

 injury case in which FRESH MARKET is alleged to have been negligent because Plaintiff was

 allegedly injured wlren she somehow slipped and fell at an unidentified location of the Fresh

 Market located at         l2l7l   W. Sunrise Boulevard, Plantation, Florida.l Subsequently, Plaintiff

 alleges a host of legal conclusions alleging that FRESH MARKET somehow negligently created

 or permitted the aforementioned alleged dangerous andhazardous condition to remain upon the

 premises and failed to warn Plaintiff of the purported condition.

          4.          Undersigned counsel received a copy of said Complaint on March 4, 2019 and

 advised Plaintiff of Defendant's intention to remove this action on March 19,2019. Undersigned

 counsel also prepared a Motion for Extension of Time to Respond to the Complaint citing how

 this case would be removed. Attached hereto as part of Exhibit "2." undersigned counsel further

 prepared the proposed Joint Stipulation on Alleged Damages for signing by Plaintiffs counsel.

 Attached hereto as part of Exhibit rr3r' is the proposed Joint Stipulation on Alleged Damages for

 signing by Plaintiffs counsel. Plaintiffs counsel refused to execute the Joint Stipulation on

 Alleged Damages. One of the main basis of the Joint Stipulation was to cap alleged damages and

 thus preclude removal of this matter to federal court.

          5.         Defendant FRESH MARKET seeks removal to the Southern District of Florida, the

 District in which the action is now pending.

          6.         This Notice is filed within thirty (30) days of the date that FRESH MARKET first

 received a copy of the Complaint and determined that the action was removable. Therefore, this

 Notice is filed in compliance with 28 U.S.C. $ 1446(b).

         7   .       Following the filing of this Notice with this Court, written notice of the filing of

 same   will     be provided to the attomey for Plaintiff as required by law.


          I Complaint,
                       flfl 3 and    8
Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 3 of 8

           8.        Following the filing of this Notice with this Court, a true and accurate copy of the

 same    will be filed with the Clerk of Court of the    17th   Judicial Circuit Court in and for Broward

 County, Florida as required by law.

           9.        Attached to this Notice as part of Exhibit r'2" is a true and legible copy of all

 process, pleadings, orders and other papers or exhibits of every kind on           file in the State Court.

           10.       This Court has removal jurisdiction of this action under the provisions of Title 28

 of the United States Code, $ 1aa1(a). This Court has original jurisdiction of this action under the

 provisions of Title 28 of the United States Code, $ 1332.

           I   1.    The Complaint states only that Plaintiff seeks damages                in   excess   of    the

jurisdictional limits of the Florida Circuit Court. The damages available to Plaintiff if she prevails

 are not   limited in any fashion, however. Plaintiff alleges that    as a result   of the alleged negligence,

 Plaintiff was injured in and about her body and extremities and/or aggravated a pre-existing

 condition, suffered pain, physical handicap, disfigurement, mental pain and suffering, loss of

 income and earningcapacity,loss of the capacity for the enjoyment of life, and incurred medical

 expenses for the care and treatment of her injuries. Plaintiff further alleges that her losses are either

permanent or continuing and that Plaintiff will suffer losses in the future.2 Defendant has attached,

 as   Exhibit "4",Plaintiffls redacted medical records demonstrating medical expenses and injuries

 supporting Plaintifls alleged damages' claim in excess of $75,000.00. In summary, the limited

medical records received to date indicate that Plaintiff allegedly sustained the following injuries

as a   result of the subject incident: (1) lumbar radiculitis, sprain and strain; (2) lumbago; (3) thoracic

radiculitis, sprain, strain and pain; (4) tear of the ACL with large knee joint effusion resulting in

right knee arthroscopy and partial synovectomy with chondroplasty of the laterulfemoral condyle,

patella and femoral trochlea with partial meniscectomies of the medial and lateral menisci; (5)L2-


           2
               Complaint, fl 13.
Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 4 of 8

 3,L4-5 and L5-S 1 posterior disc herniation impinging on the thecal sac resulting in posterior spinal

 fusion, laminectomy, foraminotomy, partial facetectomy and discectomy; and (6) L1-2 posterior

 disc bulge. See Exhibit"4",tedacted medical records.

         12.       Florida jury verdict searches, attached as Exhibit "5", for similar injuries consisting

 of ACL tear requiring surgery and disc herniation requiring spinal fusion and/or discectomy

 demonstrates that the verdict awards greatly exceed the amount in controversy requirement              of
 $75,000.00. See TRIANA vs. PALM BEACH COUNTY SHERIFF'S DEPARTMENT., Case No.

 502003CA000898, Palm Beach County, 2005 (Plaintiff was awarded $361,271for cervical and

 lumbar disc herniations requiring cervical fusion and potentially future lumbar fusion. The award

 included $24,800 in past pain and suffering; $120,450 in future pain and suffering and the

 remainder in economic damages; as well as $4 for loss of consortium); JONES vs. CARNIVAL

 CORPORATION,CaseNo. 04-CV-20407, S.D. FIa.,2006 (Plaintiffwas awarded $140,000.00 for

 only a cervical fusion.); BROI'VN V. KNOX, Case No. 16-2007-CA-002674, Duval County, 2009

 (Plaintiff was awarded $175,900.00 for cervical disc herniation requiring cervical fusion and

 resulting permanent injury.); JULIA-EMILIA ILIE vs. NCL (BAHAMAS) LTD.,Case No. 05-16592

 CA   11, Miami-Dade County, 2008 (Plaintiff was awarded $173,400.00 for only a torn meniscus

 that required surgery. The award included $1,400.00 for past lost wages; $50,000.00 for past pain

 and suffering; $72,000.00 for future surgery; and $50,000 for future pain and suffering); and

 MOMND vs. CARLI, Case No. 01-06-CA-29-J, Alachua County, 2008 (Plaintiff was awarded

 $299,215.00 for a lumbar herniation, requiring surgery, and a tom meniscus also requiring surgery.

 The award included $160,000.00 for past pain and suffering and $41,760.00 for future pain and

 suffering). See attached Exhibit "5",jury verdict searches.

        13.        Additionally, Plaintiffs pre-suit demand of November 30, 2017, claims medical

 specials   of   $300,545.07 and contains a settlement demand         of   $1,000,000.00, and is further
Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 5 of 8

 evidence that the $75,000.00 amount in controversy requirement is satisfied. See pre-suit demand

 letter attached as Exhibit "6".

         14.     Further, Plaintiffs counsel refused to execute a proposed Joint Stipulation on

 Alleged Damages limiting alleged damages to $75,000.00 or less and thus avoiding this removal.

 In short, based on these allegations the amount in controversy exceeds $75,000.00, exclusive of

 interest and costs.

         15.     Plaintiff is a citizen and resident of Florida and the Defendant is a Delaware

 corporation with its principle place of business in North Carolina located at 628 Green Valley

 Road, Suite 500 Greensboro, North Carolina, 27408. Defendant is therefore a citizen of the State

 of North carolina and Delaware for purposes of diversity jurisdiction.

         16.     Accordingly, there is complete diversity of citizenship between the actual and real

 parties and the requirements of 28 U.S.C. $ 1441(b) have been met since Defendant is not acitizen

 of Florida, the State in which this action was brought. Thus, this Court has removal jurisdiction

 based upon diversity of citizenship.


                                        III.   CONCLUSION

        This Notice was filed within thirty (30) days of when the Defendant could first ascertain

 the amount in controversy exceeded the jurisdictional limit. The amount in controversy exceeds

 $75,000.00, exclusive of interest and costs. Complete diversity exists because Plaintiff is acitizen

 of Florida and Defendant is a citizen of North Carolina and Delaware. Accordingly, Defendant

 respectfully requests that this action proceed in this Court as an action properly removed pursuant

to 28 U.S.C. $ 1332, et seq.,28 U.S.C. $ 1441, et seq, and 28 U.S.C. S 1446, et seq.
Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 6 of 8

                                   Respectfully submitted,


                                   s/William A. Potucek
                                   Michael Alexander Garcia
                                   Fla. Bar No. 0161055
                                   Email : mgar cia@fowler-white. com

                                   William A. Potucek
                                   Fla. BarNo.0100577
                                   Email : wpotucek@fowler-white.com

                                   FOWLER WHITE BURNETT, P.A.
                                   Brickell Arch, Fourteenth Floor
                                   1395 Brickell Avenue
                                   Miami, Florida 33131
                                   Telephone: (305)789-9200
                                   Facsimile: (305)789-9201
Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 7 of 8

                                  CERTIFICATE OF SERVICE
        I hereby certify that on March 20,2019, the foregoing document was electronically filed

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record on the attached Service List in the manner specified, either

 viatransmission ofNotices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorizedto receive electronically Notices       of
 Electronic Filing.

                                                     s/William A. Potucek
                                                     William A. Potucek
Case 0:19-cv-60725-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 8 of 8

                                    SERVICE LIST

                                      CASE NO

 Michael W. Wallace, Esq.
 Fenstersheib Law Group, P.A.
 520 W. Hallandale Beach Blvd.
 Hallandale Beach, Florida 33009
 Telephone: (9 5 4) 456-2488
 Facsimile: (954)252-2139
 mww-pleadin gs@fenstersheib. com
